



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : 1750738 Ontario Inc. c. 1750714
    Ontario Inc., 2022 ONCA 215

DATE : 20220314

DOSSIER : C67079

Les juges van Rensburg, Benotto
    et Thorburn

ENTRE

1750738 Ontario Inc.

Demanderesse (Intimée)

et

1750714
    Ontario Inc., 1751917 Ontario Inc., 6888631 Canada Inc.

et 1750739 Ontario Inc.

Défenderesses (Appelantes)

Jeff G. Saikaley, Gabriel Poliquin et
    Marie-Pier Dupont, pour les appelantes

Sophie C. Reitano, pour lintimée

Date de laudience : par écrit

En appel du jugement du juge Michel Z.
    Charbonneau de la
Cour supérieure de justice
, en date du 14 mai 2019, dont les motifs figurent
à
2019 ONSC 2879.

INSCRIPTION SUR LES
    DÉPENS

[1]

Lappel concerne un désaccord parmi les
    investisseurs dans un lotissement denviron 100 lots résidentiels. Les quatre
    investisseurs sont : 1750714 Ontario Inc. (« 714 »), 1751917 Ontario
    Inc. (« 917 »), 6888631 Canada Inc.
(« 631 »)
    et 1750738 Ontario Inc. (« 738 »).

[2]

Il y a eu désaccord sur la question si un
    contrat verbal a été conclu et, si oui, les termes du contrat ; leffet de
    la convention parmi actionnaires sur le pr
é
sum
é
contrat oral ;
    leffet de la clause de résiliation des ententes antérieures sur le contrat
    verbal, lordonnance de lexécution en nature du contrat ; et
    lapplication de lordonnance.

[3]

Le tribunal de première instance a décidé quun
    contrat verbal a été conclu, que la condition de linvestissement est quun
    nombre de lots égaux à la participation du dirigeant de 738, M. Lacroix, dans
    le projet serait construit, que 738 pouvait poursuivre laction de sa part, et
    que le deuxième contrat ne nie pas leffet du premier. Le tribunal a ordonné lexécution
    en nature du contrat liant 714, 917 et 631 aux ordonnances.

[4]

Les appelantes, 714, 917, 631 et 739, ont interjeté
    appel à la décision du tribunal.
Les questions en
    litige furent :

1.

Est-ce que le tribunal a erré en droit en
    concluant quil y avait un contrat oral alors que les termes matériaux de ce
    présumé contrat étaient trop incertains et/ou en ajoutant des conditions
    implicites au contrat ?

2.

Est-ce que le tribunal a erré en droit en
    ninterprétant pas la clause de résiliation dans la convention pour conclure
    que la clause a pour effet de résilier le contrat antérieur, et ordonnant
    lexécution en nature du contrat ?

3.

Est-ce que le tribunal a commis une erreur de
    droit en ordonnant lexécution en nature du contrat ?

4.

Est-ce que le tribunal a commis une erreur de
    droit quant à lapplication des ordonnances à 714, 917 et 631 ? et

5.

Dans lalternative, est-ce que lautorisation de
    faire appel de lordonnance de dépens doit être accordée, et lordonnance
    modifiée ?

[5]

Cette cour a décidé que le tribunal na pas commis
    derreur, car :

1.

Les termes essentiels du contrat verbal étaient précis
    et certains ;

2.

Le tribunal avait raison de conclure que la
    clause dexclusion aurait pour effet décarter lélément de substance de
    lentente contractuelle préexistante ;

3.

Le tribunal na pas erré en concluant à
    lexécution en nature du contrat, car cest le seul remède qui permet de
    remettre 738 dans la position quelle aurait été sans la rupture de contrat,
    des dommages-intérêts sont inadéquats pour lentente unique, et il serait
    difficile de quantifier les dommages-intérêts avec exactitude ;

4.

Tous les investisseurs ont accepté dêtre liés
    par le contrat verbal ; et dans lalternative ; et

5.

738 a présenté une offre de transaction aux appelantes
    en offrant que laction soit réglée, mais les appelantes ont refusé loffre et
    nont présenté aucune offre de règlement à 738. 738 navait donc aucun choix
    que de procéder avec le procès et 738 a connu un jugement plus favorable que
    les conditions de son offre. Le Tribunal na commis aucune erreur révisable en
    appel en concluant que les dépens représentaient une « somme
    substantielle » et en appliquant la règle 49.10.

[6]

Lappel a donc été rejeté avec dépens. La cour
    demanda des soumissions écrites concernant le quantum des dépens, et ces motifs
    tranchent ces soumissions.

[7]

Le tribunal dispose dun large pouvoir
    discrétionnaire daccorder des dépens en appel : lart. 131(1) de la
Loi
    sur les tribunaux judiciaires
, L.R.O. 1990, c. C.43. Le tribunal peut considérer
    les facteurs énumérés dans la r. 57.01(1) des
Règles de procédure civile
,
    R.R.O. 1990, Reg. 194, pour le guider dans lexercice de sa discrétion, y
    compris les suivants :

·

le principe dindemnisation, y compris les taux
    facturés et les heures consacrées par les avocats ;

·

le montant de dépens raisonnables ;

·

le degré de complexité de linstance ;

·

limportance des questions en litige ; et

·

la conduite des parties.

[8]

Pour déterminer les dépens raisonnables que les
    parties pourraient sattendre à payer, une comparaison entre les dépens
    encourus par chaque partie peut être utile :
TransCanada Pipelines
    Ltd. v. Potter Station Power Ltd.
Partnership
, (2002), 20 C.P.C. (5th) 382 (S.C.J.), au para. 8 ;
City Front
    Developments Inc. v. Toronto District School Board
(2007), 285 D.L.R.
    (4th) 187 (Ont. S.C.), au para. 9 ;
Loreto v.
    Little (costs)
, 2010 ONSC 5993, aux paras. 33-34.

[9]

Le principe directeur et fondamental est de
    savoir si les coûts sont justes et raisonnables dans les circonstances :
Boucher
    c. Conseil des experts-comptables de la province de lOntario
(2004), 71
    O.R (3d) 291,

(Ont. C.A.).

[10]

Le sommaire des dépens de lIntimée pour lappel
    se résume comme suit :



Détails

Indemnité réelle

Indemnité partielle (60%)

Indemnité substantielle (90%)



Honoraires
          (incluant la TVH)

44
          250,24 $

26
          550,14 $

39
          825,21 $



Débours
          (incluant la TVH)

15
          185,63 $

9
          214,51 $

13
          681,60 $



TOTAUX :

59 435,87 $

35 764,65 $

53 506,81 $



[11]

Les sommes dépensées par les appelantes pour
    lappel se résument comme suit :



Détails

Indemnité réelle

Indemnité partielle (60%)

Indemnité substantielle (90%)



Honoraires (incluant la TVH)

36 969,08 $

22 181,45 $

33 272,17 $



Débours (incluant la TVH)

4 549,77 $

4 549,77 $

4 549,77 $



TOTAUX :

41 518,85 $

26 731,22 $

37 821,94 $



[12]

Les appelantes nont pas abusé du processus
    judiciaire, donc nous octroyons des dépens sur une base dindemnité partielle.

[13]

Le degré de complexité de linstance et limportance
    des questions en litige sont dune importance moyenne et la conduite des deux parties
    est acceptable.

[14]

LIntimée a encouru de grands déboursés à la hausse
    après avoir engagé

un cabinet davocat externe pour réviser son mémoire
    dappel. Ces débours constituent une certaine duplication des services rendus
    par lavocate au dossier.

[15]

Pour toutes ces raisons, nous octroyons à lIntimée
    un montant global de 32 000 $ pour tous ses dépens y compris la taxe.
    Ces dépens sont sur une base dindemnisation partielle pour la durée de
    linstance dappel et un montant réduit pour les débours.

« K.
    van Rensburg j.c.a. »

« M.L.
    Benotto j.c.a. »

« J.A.
    Thorburn j.c.a. »


